Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses many types of antenna structures in communication devices. This includes incorporating shielding, such as EMI type shielding into the layers of the devices as constructed.  It is also know to incorporate one or more antennas into the structure and to have openings or pathways to allow wanted signals through the shielding portions.  The prior art does not teach or fairly suggest as a whole and in combination an  electronic device comprising: a display; a rear cover disposed at a side opposite the display; a conductive layer configured to provide electromagnetic interference (EMI) shielding for the display, the conductive layer being disposed between the display and the rear cover and comprising a first opening; a first antenna including at least a portion of the conductive layer around the first opening; a second antenna disposed between the conductive layer and the rear cover, wherein a portion of the second antenna overlaps a portion of the first antenna and the second antenna is electromagnetically coupled to the first antenna; and  a communication circuit configured to transmit/receive a signal passing through the display to/from an outside through the first antenna.  When incorporating each and every limitation of the respective claims, as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.